Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Means for in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Allowable Subject Matter
Claims 3-4, 7-16, 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claim 6 (and dependent claims) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “the method comprises an attribution” which is found confusing, the term “comprises” seems to be intended to be “implements” or the like.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1, 5, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schreckenberg U.S. Patent/PG Publication 20130057548 in view of Truong U.S. Patent/PG Publication 20160005186.
Regarding claim 1:
 Method of segmentation of a thickness of the myocardium derived from a three-dimensional image for generating a model of a myocardial wall in order to detect at least one singular electrical circulation, the method comprising: (Schreckenberg Abstract A process for creating a surface model of a surface of a cavity wall (2), especially a heart chamber including the steps of)
 recording a three-dimensional image of a wall of the myocardium, (Schreckenberg [0018] It is preferred that the process is not only performed with a 3D image data record or a stack of 2D images but also with a time series of several image data records or stacks of 2D images, respectively.)
 said wall delimiting at least one cavity of the heart (Schreckenberg [0043] FIG. 1 shows a short-axis section across a left ventricle 3 in a strongly simplified manner. The heart wall 2 encloses the interior space 1 of the cavity.)
 segmenting a continuous part of the wall into at least one first volume (Schreckenberg [0022] For each image within the time series the surface will then be divided into segments and the respective statistical analysis for correcting the surface model will be performed. Preferably the surface of the preliminary surface model will be divided into 10 to 30 respective surface segments according to a predetermined segment model.)( Schreckenberg [0023] A volume segment will then be defined around each of these surface segments in a predetermined manner.)
comprising a thickness less than a first predefined threshold, said first threshold being less than a threshold of interest and (Schreckenberg [0056] Accordingly, for any one voxel constant assignment of belonging to the class "heart muscle" or "interior space" will be performed. Contrary to contour detection herein a binary threshold value decision will not necessarily be made. The respective class volume may subsequently be obtained by way of appropriately weighted integration across the observed image volume. This integration may also be performed across segments and may hence allow regional analyses. Accordingly the surface model herein on the one hand defines the region to be observed in the data record and on the other hand furthermore serves for the assignment of the local measurement by using a segment model.)
a second volume of a continuous part of the wall (Schreckenberg [0022] For each image within the time series the surface will then be divided into segments and the respective statistical analysis for correcting the surface model will be performed. Preferably the surface of the preliminary surface model will be divided into 10 to 30 respective surface segments according to a predetermined segment model.)( Schreckenberg [0023] A volume segment will then be defined around each of these surface segments in a predetermined manner.)
comprising a thickness greater than the first threshold and less than the threshold of interest  (Schreckenberg [0056] Accordingly, for any one voxel constant assignment of belonging to the class "heart muscle" or "interior space" will be performed. Contrary to contour detection herein a binary threshold value decision will not necessarily be made. The respective class volume may subsequently be obtained by way of appropriately weighted integration across the observed image volume. This integration may also be performed across segments and may hence allow regional analyses. Accordingly the surface model herein on the one hand defines the region to be observed in the data record and on the other hand furthermore serves for the assignment of the local measurement by using a segment model.)
 generating a model of the wall of the myocardium in which the continuous part of the wall of the myocardium is modelled according to at least two volumes, (Schreckenberg [0027] It may be of advantage herein to in turn define the entirety of all exterior boundary surfaces of all volume elements by way of a surface model which will be optimized in analogy to the surface model of the interior surface. The exterior surfaces of the volume segments are thereby brought closer to the exterior surface of the cavity wall, namely similarly, by a statistical analysis which not only takes into account the interior space and the cavity wall but also the exterior space, i.e. the voxels which due to their positions and/or their grey levels are likely not to belong to the cavity wall any more. The surface model for the exterior surface may initially be created, for example by the same above mentioned processes as the surface model for the interior surface, in order to subsequently be corrected according to the statistical analysis due to the determined volume proportion of the "exterior space" in the individual volume segments.)
 said wall model making it possible to model at least one electrical gradient between said at least two volumes in order to localise at least one singular zone of electrical circulation. Examiner notes the limitation “makes it possible” does not actually perform any functions and is merely an intended use.
Schreckenberg discloses wall thickness and using thresholds as describe above. However, for the purposes of compact prosecution and for further clarity, in a related field of endeavor, Truong teaches:
comprising a thickness less than a first predefined threshold, said first threshold being less than a threshold of interest and a second volume of a continuous part of the wall comprising a thickness greater than the first threshold and less than the threshold of interest (Truong [0023] The wall thickness of the myocardium may be analyzed at process block 106 once the low velocity heart regions are identified at process block 104. For example, the wall thickness can be measured by the boundaries of the endocardium and the epicardium, which can be automatically identified by the processor 24 as shown in FIG. 1 using the anatomical images. The wall thicknesses are then compared to a predetermined threshold at process block 108. If the myocardium wall thicknesses are below the predetermined threshold at process block 108, they are recorded as scarred low velocity heart regions at process block 112. For example, a myocardium wall thickness of 6mm or less that does not change in between systole and diastole is recorded as scarred myocardium. However, if the myocardium wall thicknesses are above the predetermined threshold at process block 108, they are recorded as non-scarred, low velocity heart regions at process block 110. In other words, a constant low velocity throughout the cardiac cycle, for example, at heart regions below the predetermined wall thickness threshold correspond to regions of myocardial scar, whereas a variable low velocity value at heart regions above the predetermined wall thickness threshold correspond to non-scarred, but impaired myocardium. Thus, identifying low velocity heart regions below the predetermined wall thickness threshold allows clinicians to identify optimal placement of an LV lead in viable myocardium and avoid regions of myocardial scar.)
Regarding claim 5:
 The method according to claim 1, has all of its limitations taught by Schreckenberg in view of Truong. Schreckenberg further teaches  wherein each segmented volume comprises dimensions corresponding to a surface representing the surface of a pixel or a voxel and a thickness corresponding to that of the wall at the considered pixel/voxel, the continuous part of the wall corresponding to a set of at least two pixels/voxels forming a continuous portion of the image, the set of segmented volumes of same thickness each forming a three-dimensional layer (Schreckenberg [0065] The result may either be used directly in volume data records or solely as a factor of proportionality for the ratio of blood to muscle (which percentage of the obtained volume is to be evaluated as `blood`?). In the latter case the volume measured by the surface model may thereby be post-calibrated. Especially for data of low spatial scan such as CMRI this post-calibration has the advantage that the geometrically defined volume of the surface model may be corrected by way of the smaller sample volume. In this way the advantages of the geometric model and the analysis of the voxel data will be combined. A solely voxel based analysis does for example not allow taking into account knowledge of geometrical shapes thus allowing false entering of structures which are not to be assigned to either the heart wall or the blood volume enclosed into the analysis or the calculation, respectively, of the probability function.).
Regarding claim 17:
The claim is a/an parallel version of claim 1. As such it is rejected under the same teachings.  System comprising a memory ([0032] The device may preferably be any computer, especially a regular PC, a work station or the panel of a medical imaging device such as for example of a MRI-apparatus or an ultrasound apparatus. Network connection is also available to read the 3D image data records or the 2D image stacks. [0033] Moreover the disclosure pertains to a digital storage medium onto which software code sections are stored which cause a computer to execute the process if the software is running on the computer. Preferably the storage medium is computer readable, such as for example a DVC or a CD-ROM. The disclosure also pertains to an appropriate computer program product having appropriate software code sections.)
Regarding claim 18:
 The system according to claim 17, has all of its limitations taught by Schreckenberg in view of Truong. Schreckenberg further teaches  further comprising an imaging system for visualising a simulation of an electrical propagation in a generated wall model.  ([0032] The device may preferably be any computer, especially a regular PC, a work station or the panel of a medical imaging device such as for example of a MRI-apparatus or an ultrasound apparatus. Network connection is also available to read the 3D image data records or the 2D image stacks. [0033] Moreover the disclosure pertains to a digital storage medium onto which software code sections are stored which cause a computer to execute the process if the software is running on the computer. Preferably the storage medium is computer readable, such as for example a DVC or a CD-ROM. The disclosure also pertains to an appropriate computer program product having appropriate software code sections.) 
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schreckenberg U.S. Patent/PG Publication 20130057548 in view of Truong U.S. Patent/PG Publication 20160005186 and Nishiura U.S. Patent/PG Publication 20040247165.
Regarding claim 2:
 The method according to claim 1, has all of its limitations taught by Schreckenberg in view of Truong. Schreckenberg further teaches  further comprising: 
 a segmentation prior to the segmenting of a continuous part of the wall of at least one region of interest forming a continuous part of the wall of the myocardium and delimited according to a wall thickness criterion, the thickness of the region of interest being less than a maximum thickness threshold (Schreckenberg [0019] In the case that the cavity is a heart chamber specific functional parameters of the heart activity will be obtained from the corrected surface model which was established from the time series, for example ejection fraction, minimal heart volume of the heart chamber, maximal volume of the heart chamber or other parameters which for one or more segments of the cardiac chamber wall may be determined in a locally resolved manner: local strain of the cardiac chamber wall, strain rate, velocity and bending of the cardiac chamber wall during contraction, local wall thickness, local wall thickening (rate of alteration of wall thickness) as well as each time to reach the respective maximal or minimal value of the parameters mentioned above, within one heart cycle.).
Schreckenberg discloses thickness segmentation as describe above. However, for the purposes of compact prosecution and for further clarity, in a related field of endeavor, Nishiura teaches:
a segmentation prior to the segmenting of a continuous part of the wall of at least one region of interest forming a continuous part of the wall of the myocardium and delimited according to a wall thickness criterion, the thickness of the region of interest being less than a maximum thickness threshold (Nishiura [0104] (Example 2 of Retrieval Method) In order to obtain a higher speed, in the boundary setting section 103, a subject of measurement in wall thickness change of the heart wall is divided into a plurality of segments on the basis of the endocardium and epicardium set in the initial image. The epicardium may be expressed on the basis of the thickness t and a displacement parameter s from the endocardium for the boundaries of each segment. A direction of the displacement parameter s is different from that of the thickness t, and preferably is perpendicular to that of the thickness t.)(Nishiura [0115] (Example 3 of Retrieval Method) Although Example 2 of Retrieval Method has shown the case where a subject of measurement of wall thickness change of the heart wall is divided into segments so that points expressing the boundary 2 are set for the boundaries of each segment, the boundaries may be expressed by smaller number of parameters according to an interpolating method using a splined curve or the like.)
Therefore, it would have been obvious before the effective filing date of the claimed invention to segment using thickenss as taught by Nishiura. The rationale for doing so would have been a simple substitution where Schreckenberg is segmenting and using wall thickness, and Nishiura is segmenting and using wall thickness. Therefore it would have been obvious to combine Nishiura with Schreckenberg in view of Truong to obtain the invention.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schreckenberg U.S. Patent/PG Publication 20130057548 in view of Truong U.S. Patent/PG Publication 20160005186 and Preiss U.S. Patent/PG Publication 20070049817.
Regarding claim 6:
 The method according to claim 1, has all of its limitations taught by Schreckenberg in view of Truong. Schreckenberg further teaches  wherein during the segmenting or the generating of the model of the wall of the myocardium, the method comprises an attribution to each of the segmented volumes of a given value (Schreckenberg [0019] In the case that the cavity is a heart chamber specific functional parameters of the heart activity will be obtained from the corrected surface model which was established from the time series, for example ejection fraction, minimal heart volume of the heart chamber, maximal volume of the heart chamber or other parameters which for one or more segments of the cardiac chamber wall may be determined in a locally resolved manner: local strain of the cardiac chamber wall, strain rate, velocity and bending of the cardiac chamber wall during contraction, local wall thickness, local wall thickening (rate of alteration of wall thickness) as well as each time to reach the respective maximal or minimal value of the parameters mentioned above, within one heart cycle.)
Schreckenberg does not teach  electrical values for the wall, although Tuong teaches electrical activity for the heart (Tuong [0025]). In a related field of endeavor, Preiss teaches:
the method comprises an attribution to each of the segmented volumes of a given value of at least one electrical-physiological parameter (Preiss [0005] Medical applications include three-dimensional mapping of a cavity of the body, as well as measurement of chamber wall thickness and wall velocity and mapping of electrical activity. In medical applications, it is common to acquire maps and images of body organs by different modalities, which are to be interpreted in relationship to one another. An example is correlation of an electro-anatomical map of the heart and an image, such as a three-dimensional ultrasound image.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to map electrical values as taught by Preiss. The motivation for doing so would have been to provide additional information about the mapped heart, where Schreckenberg includes information such as wall thickness, and Preiss has wall thickness plus electrical activity. Therefore it would have been obvious to combine Preiss with Schreckenberg in view of Tuong to obtain the invention.
	Conclusion
For the prior art referenced and the prior art considered pertinent to Applicant’s disclosure but not relied upon, see PTO-892 “Notice of References Cited”.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PRINGLE-PARKER whose telephone number is (571)272-5690 and e-mail is jason.pringle-parker@uspto.gov. The examiner can normally be reached on 8:30am-5:00pm est Monday-Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON A PRINGLE-PARKER/
Primary Examiner, Art Unit 2616